BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

2010 ANNUAL REPORT ON FORM 10-K

 

EXHIBIT 10.9

 

BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREMENT



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT

 

Participant:

   [Insert name]

Performance Share Award at Target:

            Performance Shares

Performance Period:

   Plan Year          through Plan Year         

Performance Measures:

   Relative Total Shareholder Return (“TSR”)

 

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
awards to the above-named employee (the “Participant”) under The Briggs &
Stratton Corporation Incentive Compensation Plan (the “Plan”) the number of
performance shares at target set forth above, all in accordance with and subject
to the attached Performance Share Terms and Conditions.

If there is any inconsistency between this Agreement and the Plan, the Plan
shall supersede the conflicting terms and conditions of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

IN WITNESS WHEREOF, this Performance Share Award Agreement has been duly
executed as of August             .

 

   BRIGGS & STRATTON CORPORATION    By   

 

   Todd J. Teske    President and CEO    PARTICIPANT Date                       

 

   «Name»

 

2



--------------------------------------------------------------------------------

Briggs & Stratton Corporation

Performance Share Terms and Conditions

Section 1.  Performance Period

The Performance Period commences on the first day of the three-year performance
period stated on the first page of the award and ends on the last day of such
period.

Section 2.  Value of Performance Shares

Each Performance Share has a value for purposes of this Agreement equal to one
share of Stock of the Company.

Section 3.  Performance Shares and Achievement of Performance Measures

(a)  The number of Performance Shares to be earned under this Agreement shall be
based upon the achievement of pre-established TSR percentile ranking performance
as approved by the Compensation Committee of the Company’s Board of Directors
(the “Committee”) for the Performance Period, based on the following table:

 

Total Shareholder Return

 

%ile

Ranking

  

% of Target

Earned

 

³80th

   200 % 

75th

   175 % 

70th

   150 % 

60th

   125 % 

50th

   100 % 

40th

   50 % 

<40th

   0 % 

(b)  Interpolation shall be used to determine the Company’s percentile ranking
in the event the ranking does not fall directly on one of the ranks listed in
the above chart, by rounding to the nearest 0.1% for the Percentile Ranking and
the nearest 1% for the Percent of Target Earned.

(c)  TSR shall be determined as follows:

 

TSR

   =      Change in Stock Price            Beginning FMV   

(i)  “Beginning FMV” means the average closing price of the Company Stock for
the 20 trading days preceding the start of the Performance Period;



--------------------------------------------------------------------------------

(ii)  “Ending FMV” means the average closing price for the 20 trading days prior
to the last trading day of the Performance Period;

(iii)  “Change in Stock Price” means the difference between the Beginning FMV
and the Ending FMV plus Dividends Paid; and

(iv)  “Dividends Paid” means the total of all dividends paid on one (1) share of
Stock during the applicable calendar quarter(s) during the Performance Period,
provided that dividends shall be treated as though they are reinvested at the
end of each calendar quarter based on the stock price at the end of each
calendar quarter.

(d)  Following the TSR determination, the Company’s TSR percentile ranking
against the Peer Group shall be determined. Once the ranking is determined, the
Performance Shares relative to the target award shall be determined based on the
table in section 3(a) above.

(e)  “Peer Group” means the companies listed below. If two companies in the Peer
Group merge or one is acquired, the new company will be included in the Peer
Group. If a company merges with a company not in the Peer Group, the company
will be removed and its TSR will not be included as part of the Peer Group. If a
company declares bankruptcy, is delisted or its stock otherwise ceases to be
publicly traded during the Performance Period, its TSR will be included as part
of the Peer Group up until the point it ceases trading, at which point no
further changes in that company’s TSR for that Performance Period shall be
considered. If the same peer company emerges from bankruptcy during the
Performance Period, the company will not be reinstated into the Peer Group for
that Performance Period but, if it is deemed appropriate by the Committee, will
be included as part of the Peer Group for the next Performance Period.

 

   

Company

   Company

ACTUANT CORP -CL A

   MUELLER INDUSTRIES

BALDOR ELECTRIC CO

   MUELLER WATER PRODUCTS INC

BLACK & DECKER CORP

   NORDSON CORP

CLARCOR INC

   PALL CORP

CRANE CO

   PENTAIR INC

DONALDSON CO INC

   POLARIS INDUSTRIES, INC.

DOVER CORP

   SNAP-ON INC

ENPRO INDUSTRIES INC

   SPX CORP

FLOWSERVE CORP

   STANLEY BLACK & DECKER INC

GARDNER DENVER INC

   TIMKEN CO

GENERAC HOLDINGS INC

   TORO CO

IDEX CORP

   VALMONT INDUSTRIES INC

KENNAMETAL INC

   WATTS WATER TECHNOLOGIES INC

LINCOLN ELECTRIC HLDGS INC

   WHIRLPOOL CORP

MAKITA CORP -ADR

  



--------------------------------------------------------------------------------

(f)  No Participant may receive awards under the Plan covering more than 160,000
shares of Restricted and/or Deferred Stock or more than $3 million in any fiscal
year. In the event that the maximum number of Performance Shares that may be
issued under this Agreement, when combined with any other awards to the
Participant for a fiscal year, would cause the Participant to exceed either
limit, the maximum number of Performance Shares that may be issued to the
Participant shall be reduced so that both limits are met. The number of
Performance Shares subject to such reduction shall be paid to the Participant in
the following fiscal year if the Participant continues in employment for 12
months, provided that any payment in the following fiscal year shall also be
subject to the foregoing limits and, if either limit would be exceeded, the same
process shall be repeated until the shares can be issued without exceeding the
limits of the Participant’s employment is terminated.

Section 4.  Covenant of Non-Disclosure, Non-Solicitation and Non-Competition

4.1  Non-Competition During Employment.  The Participant agrees during his/her
employment with the Company he/she shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, participate in, engage in or have a financial or other
interest in any business which is in competition with the Company or any
successor or assignee of the Company. The ownership of less than 1% of the
outstanding securities of a publicly-traded company or 20% of a private
company’s securities or profits, even though that corporation may be a
competitor of the Company, shall not be deemed financial participation in a
competitor.

4.2  Non-Competition After Employment.  The Participant agrees that, upon
voluntary or involuntary termination of employment with the Company and for a
period of two (2) years thereafter, he/she will not, directly or indirectly,
individually or as an employee, agent, partner, shareholder, consultant, or in
any other capacity, canvass, contact, solicit or accept any of the Company’s
customers with whom the Participant had contact during the two (2) year period
preceding his/her termination for the purpose of providing services, products or
business that are in competition with the services, products or business which
the Company provides to such customers. It is understood and agreed that the
fluid customer list limitation contemplated by the parties closely approximates
the area of the Company’s vulnerability to unfair competition by Participant and
does not deprive Participant of legitimate competitive opportunities to which
he/she is entitled.

4.3  Impairment of Company’s Relationships.  The Participant further agrees that
during the term of his/her employment and for a period of two (2) years
thereafter, he/she will not interfere with or attempt to impair the relationship
between the Company and any of its employees nor will the Participant attempt,
directly or indirectly, to solicit, entice, or otherwise induce any other
employee to terminate his/her association with the Company. The term “solicit,
entice or induce” includes, but is not limited to, the following: (a) initiating
communications with an employee of the Company relating to possible employment;
(b) offering bonuses or additional compensation to encourage employees of the
Company to terminate their employment and accept employment with a competitor,
supplier or customer of the Company; (c) referring employees of the Company to
personnel or agents employed or engaged by competitors,



--------------------------------------------------------------------------------

suppliers or customers of the Company; or (d) referring personnel or agents
employed or engaged by competitors, suppliers or customers of the Company to
employees of the Company.

4.4.  Non-Disclosure of Information.

(a)    Confidential Information.    As used in this Agreement, “Confidential
Information” shall mean any and all information whether generated by the Company
or by a third party at the Company’s request, disclosed by the Company to
Participant during the period of the Participant’s employ with the Company,
including, without limitation, trade secrets, design documents, copyright
material, inventions, technology, processes, marketing data, business
strategies, financial information and records, product information (including,
without limitation, any product designs, specifications, capabilities, drawings,
diagrams, blueprints, models and similar items), customer and prospective
customer lists, supplier and vendor lists, product pricing formulas, software
and similar information, in any form (whether oral, electronic, written, graphic
or other printed form or obtained from access to or observation of the Company’s
facilities or operations). Confidential Information does not include information
or data which is:

(1)    at the time of disclosure, or thereafter becomes, available to the
general public by publication or otherwise through (i) no fault or negligence of
the Participant or (ii) no breach of this Agreement by Participant;

(2)  in the possession of the Participant prior to disclosure thereof by the
Company as evidenced by written records of the Participant prepared prior to the
date of disclosure of such information to the Participant;

(3)  independently developed by the Participant without the benefit of any of
the Confidential Information as evidenced by the written records of the
Participant prepared to the date of disclosure of such information to the
Participant; or

(4)    disclosed to Participant by a third party having no obligation of
confidentiality to the Company with respect to the information so disclosed.

(b)  Trade Secrets.  The parties also acknowledge that certain of the Company’s
Confidential Information is a trade secret (“Trade Secret”) as that term is
defined in Sec. 134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act, i.e.
information, including a formula, pattern, compilation, program, device, method,
technique or process, that (i) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure, and (ii) is the subject of efforts that are reasonable
under the circumstance to maintain its secrecy.

(c)    Disclosure of Confidential Information.    Except as required in the
performance of his or her duties of employment, and for a period of two
(2) years following the termination of his or her employment with the Company,
Participant shall not disclose to a third party or use any of the Company’s
Confidential Information and shall not remove any of the



--------------------------------------------------------------------------------

Company’s Confidential Information in any form or media from the Company’s
offices, unless he or she first obtains the written consent of the Company.

(d)  Disclosure of Trade Secrets.  Participant shall never disclose to a third
party or use any of the Company’s Trade Secrets and shall not remove any of the
Company’s Trade Secrets in any form or media from the Company’s offices, unless
he or she first obtains the written consent of the Company. The parties
acknowledge that this obligation has no termination date.

4.5  Waiver of Unintended Effects.  It is not the purpose of the Agreement to
preclude Participant from engaging in employment that is not competitive with
the Company, does not pose a competitive threat to the Company, and does not
interfere with the Company’s protectable business interests. If during the term
of this Agreement Participant wishes to engage in a business that may involve a
violation of the literal terms of this Agreement but Participant believes it
will not pose a competitive threat to the Company, Participant agrees to submit
to the Company in writing a request to engage in this business. Any such request
must specifically refer to this Agreement. The Company agrees that it will
respond to the request with reasonable promptness and that it will not
unreasonably withhold permission to engage in the business specified in the
request, regardless of the terms of this Agreement, if the business sought to be
engaged in is not competitive with that of the Company and does not pose a
competitive threat to the Company. Any such permission granted by the Company
must be in writing, shall extend only to the business specifically identified in
Participant’s written request, and shall not otherwise constitute a wavier of
the Company’s rights under this Agreement.

4.6.  Common Law of Torts and Trade Secrets.  The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.

Section 5.  Termination Provisions

(a)  Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares as determined in section 3 only if the Participant’s
employment with the Company continues through the end of the Performance Period.

(b)  If the Participant’s employment with the Company terminates prior to the
end of the Performance Period by reason of the occurrence of such Participant’s
Disability or death, a pro-rated payment will be provided. In the event of
Disability, the pro-rated payment will be computed as of the end of the
Performance Period. The proration shall be based on the number of full months
that the Participant was employed during the Performance Period prior to the
Disability. In the event of death, TSR and the corresponding percentile ranking
will be computed as of the end of the Company’s fiscal quarter subsequent to the
date of death. The proration shall be based on the number of full months that
the Participant was employed during the Performance Period prior to death. The
number of earned shares, if any, shall be delivered to the estate of the
Participant as soon as practicable after the computations described above.



--------------------------------------------------------------------------------

(c)  If the Participant’s employment with the Company terminates prior to the
end of the Performance Period by reason of Normal Retirement or Early
Retirement, or if the Participant’s employment with the Company terminates
without cause, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize payment to the Participant
(or his legal representative) at the end of the Performance Period of all or any
portion of the Performance Share award which would have been paid to the
Participant for such Performance Period.

(d)  If the Committee determines that (i) the Participant has breached any of
the obligations stated in section 4 of the Agreement during the Performance
Period or (ii) the Performance Shares were awarded with respect to (A) a Plan
Year for which there has been a material restatement of the Company’s annual
report to the SEC due to negligence or misconduct by one or more persons or
(B) any subsequent Plan Year having awards materially affected by the
restatement, the Company shall be entitled to declare all or any portion of any
Performance Shares awarded under this Agreement to be forfeited.

Section 6.  Dividends

The Participant shall have no right to any dividends which may be paid with
respect to shares of Company Stock until any such shares are paid to the
Participant following the completion of the Performance Period. However, any
dividends declared during the Performance Period shall be credited to the
Performance Shares and shall be reinvested as additional Performance Shares
subject to this Agreement on the date the dividends are paid.

Section 7.  Form and Timing of Payment of Performance Shares

(a)  The Performance Shares as finally calculated herein shall be paid to the
Participant no later than two and one-half months after the end of the
Performance Period, subject to the following:

(i)  The Participant shall have no right with respect to any award until such
award shall be paid to such Participant.

(ii)  The number of Performance Shares paid to the Participant shall be rounded
up or down to the nearest 10 shares.

(b)  Performance Shares awarded, if any, will only be paid out in shares of
Company Stock.

Section 8.  Nontransferability

Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in this Agreement, the
Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.



--------------------------------------------------------------------------------

Section 9.  Administration

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan as amended from time to time, as well as
such rules and regulations as the Committee may adopt for administration of the
Plan. It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant. Any inconsistency between the Agreement and the Plan shall
be resolved in favor of the Plan.

Section 10.  Miscellaneous

(a)  This Agreement shall not give the Participant any right to be retained in
the employ of the Company. The right and power of the Company to dismiss or
discharge the Participant is specifically reserved. The Participant or any
person claiming under or through the Participant shall not have any right or
interest in the Plan or any award thereunder, unless and until all terms,
conditions, and provisions of the Plan that affect the Participant have been
complied with as specified herein.

(b)  This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. To the extent not preempted by federal
law, this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin.

(c)  The Company shall have the power and right to deduct or withhold, or
require the Participant to remit to the Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising under this
Agreement. With respect to withholdings required upon payment of Company Stock
in satisfaction of all of the Performance Shares awarded, the Company will
withhold Company Stock having an aggregate Fair Market Value on the date the tax
is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction.

(d)  In the event of a Change in Control, the Performance Period will be deemed
to have ended. TSR will be computed as of the last trading day preceding the
date of the Change in Control, and awards will be paid on a pro rata basis. Such
deemed earned Performance Shares shall be paid out as soon as practicable.